Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 24, 2019

                                      No. 04-18-00762-CV

                                   Anthony Chijioke NGWU,
                                          Appellant

                                                 v.

                                      Vera Amuche TONI,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-19833
                          Honorable Martha Tanner, Judge Presiding

                                           ORDER
           On March 29, 2019, appellee filed her appellee’s brief. Appellee’s brief violates Texas
Rule of Appellate Procedure 9.9 in that the brief includes sensitive data, specifically the name of
a minor, and such data has not been redacted to protect the minor’s identity. See TEX. R. APP. P.
9.9 (indicating sensitive data, such as the name of any person who was a minor when underlying
suit was filed, may not be filed with court and must be redacted).

       We therefore ORDER that appellee’s brief is STRICKEN. We further ORDER
appellee to file an amended appellee’s brief in compliance with Texas Rule of Appellate
Procedure 9.9 on or before May 1, 2019.

          We order the clerk of this court to serve a copy of this order on all counsel.

Entered on this 24th day of April, 2019.

                                                             PER CURIAM
Attested to: ___________________________
                     Keith E. Hottle,
                     Clerk of Court